Citation Nr: 1032652	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  02-11 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for headaches.

(The issues of entitlement to service connection for arthritis of 
the wrists, entitlement to service connection for arthritis of 
the neck, whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
shoulder disability, entitlement to an effective date before 
August 25, 2005, for a 20 percent rating for service-connected 
right ankle disability, and entitlement to a compensable rating 
for left great toe disability will be addressed in a separate 
Board decision).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from January 1998 to May 2001.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  
The case has been transferred to the RO in Philadelphia, 
Pennsylvania.  The Veteran testified before the undersigned at a 
videoconference hearing in May 2007.  A transcript of the hearing 
is of record.  The Board remanded the issue remaining on appeal 
for additional development in September 2007 and August 2009.  


FINDING OF FACT

Migraine headaches and tension headaches were shown in service or 
within a year of discharge from service.


CONCLUSION OF LAW

Migraine and tension headaches were incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the Veteran's claim, 
any deficiency as to VA's duties to notify and assist, pursuant 
to the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), is rendered moot.

Service connection is warranted if it is shown that a veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service, or for aggravation of a preexisting 
injury or disease in active military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for headaches (as organic diseases of the 
nervous system) may be presumed, subject to rebuttal, if manifest 
to a compensable degree within the year after active service.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. § 3.307, 3.309.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  

Service treatment records reveal no treatment or diagnoses of 
headaches disability.  On his April 2001 VA Form 21-526 
(completed prior to his separation from active service), 
Veteran's Application For Compensation or Pension, the Veteran 
noted severe headaches from 1999.  At an April 2001 VA joints 
examination, the Veteran indicated that he had a headache once a 
month for which he would take Tylenol.

A June 2002 VA emergency room record indicated that the Veteran 
had complaints that included headaches.  It was noted that the 
Veteran's headaches responded to over the counter migraine 
medication.  A November 2005 VA record noted that the Veteran 
indicated that he had had headaches since 1998.  The impression 
included chronic intermittent headaches of "migrainous type."

At his May 2007 Board video hearing, the Veteran indicated that 
he had received treatment for headaches multiple times during 
service, including at a troop medical clinic.  The treatment 
essentially consisted of being issued Ibuprofen.

At a September 2008 VA neurological examination, the Veteran 
stated that while he had had some headaches prior to service, the 
headaches he experienced in service beginning in 1998 were more 
frequent and more intense.  A computerized tomography (CT) head 
scan was negative.  The examiner opined that the Veteran had 
muscle tension headaches that were aggravated by his active 
service.

A December 2009 VA examiner found that the Veteran had migraine 
headaches, chronic tension headaches, and analgesic headaches.  
The examiner stated that the Veteran's headaches resulted from 
multiple factors, including headaches that were caused by the 
overuse of analgesics.

The Board notes that while documentation concerning treatment for 
headaches during service is not of record, the Veteran indicated 
in April 2001 (while still on active duty) that he had had severe 
headaches since 1999.  Further, a VA record dated essentially 
within a year of the Veteran's separation from service noted that 
he complained of headaches and was taking "otc migraine meds" 
for treatment of his headaches.  It was the opinion of the 
September 2008 VA examiner that the Veteran had muscle tension 
headaches that were aggravated by his active service.  Moreover, 
the December 2009 VA examiner attributed some of the Veteran's 
headaches to analgesics, which the Board is unable to dissociate 
from the well-documented history of pain medications taken by the 
Veteran to alleviate his service-connected ankle pain.

In short, the Veteran indicated that he had severe headaches 
during service, and treatment for headaches essentially a year 
following service has been shown.  Additionally, the Veteran's 
headaches have been arguably related, at least in part, to 
medications used to treat service-connected ankle disability.  
Based on the evidence of record, the Board finds that service 
connection for headaches, including tension headaches and 
migraine headaches, is warranted.

In sum, the Board finds that the evidence of record as a whole is 
at least in equipoise as to a nexus between the Veteran's 
headaches and his active service.  Resolving doubt in the 
Veteran's favor, the Board finds that service connection for 
tension and migraine headaches must be allowed.


ORDER

Service connection for tension and migraine headaches is allowed.




____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


